Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This action is a final rejection.
Claims 40-59 are pending.
Claims 40-42, 45-49, 52-56 and 58-59 were amended
Claims 40-59 are rejected under 35 USC § 101 

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 2-11-2013. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7-24-2019, 7-24-2019, 2-19-2020, 3-27-2020 and 6-17-2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed 12-23-2020, has been entered. Claims 40-59, remain pending in the application. Applicant’s amendments to independent claims 40, 47 and 54, and all dependent claims remain not patent eligible because the claimed invention is directed to an abstract idea without significantly more as analyzed below and thus remains rejected under 35 USC §101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [40-59] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 40-59, the claims recite an abstract idea of the use of wallet identifying tokens to establish a secure method for customers to make payments to merchants. 
Independent Claims 40, 47 and 54 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 40, 47 and 54 recite an apparatus, method and non-transitory computer readable storage medium for token management of secure transactions using a consumer device. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “identifying a client application“; “generating a plurality of client application identifying tokens corresponding to the client application, wherein each client application identifying token of the plurality of client application identifying tokens is associated with a private key and client application identifying data, and wherein each client application identifying token comprises non-sensitive data“; “providing the plurality of client application identifying tokens to the client application“; “identifying a provider application“; “wherein the short-range initiation indication indicates that the provider application has received a first identifying token from the client application“; “wherein the short-range initiation indication indicates that the provider application has received a first identifying token from the client application“and “in response to determining a positive validation conclusion, providing the client application identifying data to the provider application“; belong to the grouping of certain methods of organizing human activity under fundamental economic principles or practices as it recites the use of wallet identifying tokens to establish a secure method for customers to make payments to merchants. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claims 40, 47 and 54 recite additional elements, that do not integrate the judicial exception into a practical application since they amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (refer to MPEP 2106.05(f)). This includes: “one processor and at least one non-transitory memory“; “executing on a client computing device, wherein the client computing device is configured to utilize 

In addition Claims 40, 47 and 53 recite: “receiving, from the provider application … a short-range initiation indication”; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two of claims 40, 47 & 54, recite additional elements that do not integrate the judicial exception into a practical application since they amount to mere instructions to implement an abstract 

In addition Claims 40, 47 and 53 recite: “receiving, from the provider application … a short-range initiation indication”; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 41-46 dependent on claim 40; claims 48-53 dependent on claim 47 and claims 55-59 dependent on claim 54 are rejected under 35 U.S.C 101 based on a similar rationale as claims 40, 47 and 54 respectively. Additional elements in dependent claims 41-46, 48-53 and 55-59 do not provide further limitations on their respective independent claims that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept. 

Claim 41 dependent on claim 40, claim 48 dependent on claim 47, and claim 55 dependent on claim 54 merely adds to the abstract idea of claims 40, 47, and 54 respectively.  By reciting “wherein the short-range transaction indication indicates one or more desired transactional arrangements between the consumer application and the provider application”; “wherein the short-range termination indication indicates termination of communication between the provider application and client application“; and “in response to determining the positive validation conclusion and receiving the short- range termination indication from the provider communication, performing a transaction corresponding to each of the one or more desired transactional arrangements“; it adds to the abstract idea of the use of wallet identifying tokens to establish a secure method for customers to make payments to merchants whereby the short range transaction indicator indicates transactional arrangements and termination of communication between the consumer application and the provider application, followed by performing a transaction after determining positive validation, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 41 dependent on claim 40, claim 48 dependent on claim 47, and claim 55 dependent on claim 54 amount to mere instructions to apply the abstract idea of claims 40, 47, and 54 respectively using a generic computer, by reciting “via the provider device second 



Claim 42 dependent on claim 40, claim 49 dependent on claim 47, and claim 56 dependent on claim 54 merely adds to the abstract idea of claims 40, 47, and 54 respectively.  By reciting “wherein the short-range authentication request indication indicates a request for authentication of 

Claim 42 dependent on claim 40, claim 49 dependent on claim 47, and claim 56 dependent on claim 54 amount to mere instructions to apply the abstract idea of claims 40, 47, and 54 respectively using a generic computer, by reciting “via the provider 



Claim 43 dependent on claim 40, claim 50 dependent on claim 47, and claim 57 dependent on claim 54 merely adds to the abstract idea of claims 40, 47, and 54 respectively.  By reciting “each of the plurality of consumer application identifying tokens is associated with a token temporal interval”; “the short-range initiation indication is associated with a timestamp“; and “determining the validation conclusion is further based on whether the timestamp is within the token temporal interval“; it adds to the abstract idea of the use of wallet identifying tokens to establish a secure method for customers to make payments to merchants whereby each of the consumer application identifying tokens is associated a token temporal interval; the short range initiation indication associated with a timestamp and the validation is based on whether the timestamp is within the token temporal interval, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 44 dependent on claim 43, and claim 51 dependent on claim 50 merely adds to the abstract idea of claims 40 and 47 respectively.  By reciting “wherein the token temporal interval is a twelve-hour interval”; it adds to the abstract idea of the use of wallet identifying tokens to establish a secure method for customers to make payments to merchants whereby the token temporal interval is a twelve hour interval, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 45 dependent on claim 40, claim 52 dependent on claim 47, and claim 58 dependent on claim 54 amount to mere instructions to apply the abstract idea of claims 40, 47, and 54 respectively using a generic computer, by reciting “wherein the consumer application is configured to utilize the client 

Claim 46 dependent on claim 40, claim 53 dependent on claim 47, and claim 59 dependent on claim 54 merely adds to the abstract idea of claims 40, 47, and 54 respectively.  By reciting “providing…. one or more additional wallet identifying tokens to the consumer device sufficient to maintain a reserve of wallet identifying tokens at the consumer device”; it adds to the abstract idea of the use of wallet identifying tokens to establish a secure method for customers to make payments to merchants whereby, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 46 dependent on claim 40, claim 53 dependent on claim 47, and claim 59 dependent on claim 54 amount to mere instructions to apply the abstract idea of claims 40, 47, and 54 respectively using a generic computer, by reciting “via the client device second
 
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. (FP 7.37)
Applicant amended independent claims 40, 47 and 54, and dependent claims as posted in the above analysis with additions underlined and deletions as 
In response to Applicant’s arguments regarding claim rejections under 35 U.S.C § 112, Applicant’s amended claims have effectively overcome each rejection and as a result the 35 U.S.C § 112 is withdrawn. 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:
Step 2A Prong One: Applicant argues that independent claims 40, 47 and 54 cannot be classified as an abstract idea since they cannot be grouped as a method of organizing human activity under fundamental economic principles or practices as the claims do not recite an abstract idea within that grouping.  Examiner disagrees. The abstract idea recited by the claims is summarized as the use of wallet identifying tokens to establish a secure method for customers to make payments to merchants. That abstract idea definitely belongs to one related to fundamental economic principles since it includes secure payment to merchants. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
Step 2A Prong Two: Applicant argues that even if the claims were directed to an abstract idea, the additional elements exemplify technical elements associated with various technical improvements including those specific to the field of cybersecurity and data privacy. Examiner disagrees since claims 40, 47 and 54 recite additional elements, that do not integrate the judicial exception into a practical application since they amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (refer to MPEP 2106.05(f)). In addition they recite additional elements that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering. (refer to MPEP 2106.05(g).  Accordingly the claim as a whole does not integrate the abstract idea into a practical application, nor does it provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible and hence the claims remain rejected under 35 U.S.C. 101  

In conclusion for reasons of record and as set forth above, the examiner maintains the rejection of  claims 40-59 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. (FP 7.40)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408. The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boveja Namrata can be reached on 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PIERRE L MACCAGNO/Examiner, Art Unit 3696      



/Robert R Niquette/
Primary Examiner, Art Unit 3696